FILED
                                                                                 Jul 29, 2021
                                                                                10:42 AM(CT)
                                                                             TENNESSEE COURT OF
                                                                            WORKERS' COMPENSATION
                                                                                   CLAIMS




           TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                          AT COOKEVILLE

KENNETH RAY, JR.,                           ) Docket No 2020-04-0228
           Employee,                        )
v.                                          )
ROLLINS, INC.,                              ) State File No. 90714-2018
           Employer,                        )
And                                         )
NEW HAMPSHIRE INS. CO.,                     ) Judge Robert Durham
           Carrier,                         )
And                                         )
ABIGAIL HUDGENS, Director, and              )
The    Subsequent    Injury  and            )
Vocational                                  )
Recovery Fund.


  AMENDED COMPENSATION HEARING ORDER GRANTING BENEFITS


       This matter came before the Court on July 28, 2021 on Mr. Ray’s Motion to Alter
or Amend the Final Judgment entered in this matter to include a paragraph regarding the
amortization of the award and its offset against Social Security disability benefits as set
out in Tennessee Code Annotated section 50-6-207. Rollins and the Subsequent Injury
Fund did not have any objection to the amendment. Thus, the Order is amended to
include the following paragraph in its decree:

   2. Mr. Ray was thirty-nine years old at the time he reached maximum medical
      improvement. According to mortality tables from the United States Centers for
      Disease Control and Prevention, Mr. Ray’s life expectancy is 42.5 years, or 510
      months. The judgment amount minus attorney’s fees of $54,260.10 and expenses
      of $2,756.13 constitutes a total lump-sum of $440,368.02, or an amortized
      monthly benefit of $863.46 beginning November 1, 2019, representing the
      maximum monthly set-off for Social Security or other disability benefits under
      Tennessee Code Annotated section 50-6-207. No representations or warranties
      were made to Mr. Ray concerning the Social Security Administration’s right to

                                            1
       offset benefits received by Mr. Ray under this settlement agreement and the
       Workers’ Compensation Law against Mr. Ray’s Social Security disability benefits.


       ENTERED on July 29, 2021.



                                     _____________________________________
                                     ROBERT DURHAM, JUDGE
                                     Court of Workers’ Compensation Claims


                             CERTIFICATE OF SERVICE

       I certify that a copy of the Order was sent as indicated on July 29, 2021.

Name                     Certified    Via     Via    Service sent to:
                          Mail        Fax    Email
Jill Draughon                                  X     JDraughon@hughesandcoleman.com
Charles Pierce                                 X     cepierce@mijs.com
Patrick Ruth                                   X     Patrick.Ruth@tn.gov



                                            _____________________________________
                                            PENNY SHRUM, Court Clerk
                                            WC.CourtClerk@tn.gov




                                              2